Citation Nr: 1134709	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to February 1945.  He died in February 2006.  The Appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the death certificate of the Veteran reveals that he died in February 2006.  The immediate cause of death is listed as acute cardiac arrest.  Underlying causes were noted as acute myocardial infarction and coronary artery disease.  Anoxic encephalopathy was listed under "other significant conditions contributing to death."  At the time of his death, the Veteran did not have any adjudicated service-connected disability.  

The Appellant contends that the Veteran suffered from several psychological disorders, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depression.  It is her belief that the heart conditions which caused the Veteran's death were, in part, due to PTSD and/or adjustment disorder.  In other words, she asserts that the Veteran should have been service-connected for PTSD/adjustment disorder during his lifetime, and that his fatal heart conditions were secondary to the psychological condition(s).  

However, before addressing the merits of service connection for the cause of the Veteran's death, the Board finds that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 2000 (VCAA), the record does not reflect that the Appellant received notice which complies with the U.S. Court of Appeals for Veterans Claims (Court's) recent decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  That is, for the cause of death claim, VCAA notice must include (1) a statement of the conditions for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Id.  Notice compliant with Hupp should be sent to the Appellant upon remand.  

Second, the alleged PTSD, and the diagnosed adjustment disorder with depressed mood are currently nonservice-connected conditions.  None of the notification letters contained in the claims file address the unique evidentiary requirements to establish service connection for PTSD.  This should be remedied upon remand with issuance of a compliant letter.  Moreover, this letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying her of all elements of her claim, including concerning the downstream effective date.

Third, the Veteran's death certificate indicates he died in February 2006 at the Kindred Hospital Central in Tampa, Florida.  But these private, terminal death records are not present in the claims folder.  In addition, VA treatment records indicate that the Veteran engaged in anger management classes and substance abuse counseling in approximately 2003 at Pathfinders, presumably a private facility in Tampa, as well as Catholic Social Services (see VA treatment note of October 1997).  These records are also not contained in the claims file.  Finally, the Appellant testified at a January 2007 RO and stated that the Veteran had been treated at the James Haley Veterans' Hospital in Tampa, the Port Richey VA outpatient clinic, and the VA outpatient clinic in Ann Arbor, Michigan.  The record currently contains a few outpatient treatment records from the VAMC in Tampa (dated from 2005 to 2006), but the RO should attempt to obtain any additional records from this facility prior to 2005, as well as the records from the VA outpatient clinic in Ann Arbor and at the James Haley Veterans' Hospital.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1).  

Fourth, while the Veteran's service treatment records have been deemed fire-related, the AOJ has not made an attempt to secure the Veteran's service personnel records (SPRs) from the National Personnel Records Center (NPRC), a military records repository in St. Louis, Missouri, or other appropriate location.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3).  These records include military records such as SPRs. 38 C.F.R. § 3.159(c)(2) and (3).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  The standard for VA is very high.  Therefore, there needs to be a specific determination of whether there are SPRs for the Veteran, and, if there are not, this needs to be expressly indicated in the record and the appellant-widow appropriately notified.  In this case, the Veteran's SPR's could be helpful in relation to the Appellant's PTSD-related assertions.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death (he was not service-connected at death); (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In particular, the Board emphasizes that this VCAA letter should:

(i) Address the unique evidentiary requirements for service connection for herbicide-related and PTSD claims; (ii) Provide copies to the Appellant of the appropriate questionnaires for PTSD; and (iii) Comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant of all elements of her claim, including the downstream effective date element.

2. Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran.  Specifically, the records in question are the Veteran's (i) terminal records from Kindred Hospital Central in Tampa, Florida, dated in February 2006, (ii) counseling/treatment records dated in (approximately) 2003 from Pathfinders in Tampa, Florida, and (iii) Catholic Social Services sometime in the late 1990's.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation. See 38 C.F.R. § 3.159(c)(1).  The Appellant is strongly advised to cooperate with VA efforts to assist her with her claim.

The RO should obtain all outstanding pertinent records of evaluation and/or treatment from the VAMC in Ann Arbor, Michigan, the James Haley Veterans' Hospital in Tampa, the Port Richey VA outpatient clinic in Tampa, as well as any non-duplicative treatment records from the VAMC in Tampa.  

3. Contact the NPRC or other appropriate location and request the Veteran SPRs for his active military service with the Army from February 1943 to November 1945.  If no SPRs are available, a negative reply to that effect is required.

4. After completion of the above, and any additional notice or development deemed necessary, readjudicate the cause of death claim.  If the claim is not granted to the Appellant-widow's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


